Citation Nr: 1114768	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-03 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for synovitis, right wrist strain.  

2.  Entitlement to an initial evaluation in excess of 30 percent for loss of sensation and weakness, ulnar nerve, right hand, prior to January 15, 2008, and in excess of 40 percent after January 15, 2008.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the right wrist resulting from medical treatment performed by the Department of Veterans Affairs (VA).  

5.  Entitlement to an extension of a temporary total disability rating for convalescence beyond June 1, 2009, following right wrist surgery in March 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1999 to December 2003.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas.  A July 2006 rating decision, in pertinent part, continued the Veteran's 10 percent rating for synovitis, right wrist strain.  An August 2007 rating decision granted the Veteran service connection for loss of sensation and weakness, ulnar nerve, right hand, with a 30 percent evaluation effective February 26, 2007, and denied entitlement to a TDIU and compensation under 38 U.S.C.A. § 1151.  A November 2008 rating decision increased the Veteran's rating for loss of sensation and weakness, ulnar nerve, right hand, to 40 percent disabling, effective January 15, 2008.  Finally, a February 2010 rating decision granted the veteran a temporary total evaluation for surgical or medical treatment necessitating convalescence from March 27, 2009 to June 1, 2009.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the VA Central Office in Washington, DC, in March 2011.  A transcript of the hearing is of record.

The issues have been recharacterized to better comport to the development of the Veteran's claims.  See Manlicon v. West, 12 Vet. App. 238 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The issues of an evaluation in excess of 10 percent for synovitis, right wrist strain; an initial evaluation in excess of 30 percent for loss of sensation and weakness, ulnar nerve, right hand, prior to January 15, 2008, and in excess of 40 percent after January 15, 2008; a TDIU; and a temporary total disability rating for convalescence beyond June 1, 2009, following right wrist surgery in March 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Veteran's March 2011 testimony raises the issue of entitlement to service connection for arthritis of the right wrist.  This issue is not currently developed or certified for appellate review.  Accordingly, it is referred to the RO for appropriate consideration.


FINDING OF FACT

At her March 2011 Board hearing, prior to promulgation of a decision on the appeal, the Veteran withdrew her appeal of the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the right wrist resulting from treatment performed by the VA.  






CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal having been met, the Board does not have appellate jurisdiction to review the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the right wrist resulting from treatment performed by the VA.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002 and Supp. 2010); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at Board hearing on the record at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1).

At her March 2011 Board hearing, the Veteran testified that she wished to withdraw her pending appeal of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the right wrist resulting from treatment performed by VA.  A transcript of the hearing is of record.  See 38 C.F.R. §§ 20.202, 20.204(b)(1).  

As the Veteran has withdrawn the appeal in accordance with 38 C.F.R. § 20.204, there remains no allegations of errors of fact or law for appellate consideration. 

Thus, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

The appeal of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the right wrist resulting from treatment performed by the Department of Veterans Affairs (VA) is dismissed.  


REMAND

The Veteran seeks an evaluation in excess of 10 percent for synovitis, right wrist strain; an initial evaluation in excess of 30 percent for loss of sensation and weakness, ulnar nerve, right hand, prior to January 15, 2008, and in excess of 40 percent after January 15, 2008; a TDIU; and a temporary total disability rating for convalescence beyond June 1, 2009, following right wrist surgery in March 2009.

The Veteran's claims must be remanded for numerous reasons.  

Regarding the Veteran's claim for an evaluation in excess of 10 percent for synovitis, right wrist strain, and an initial evaluation in excess of 30 percent for loss of sensation and weakness, ulnar nerve, right hand, prior to January 15, 2008, and in excess of 40 percent after January 15, 2008, at her March 2011 Board hearing, she testified that she has had numerous surgeries on her right wrist and that she suffers pain, instability, and swelling of it.  Because the Veteran's testimony indicates that her service connected right wrist disabilities may have worsened since her last VA examination, which now was over one year ago, a new VA medical examination is necessary to assess the current severity of her service connected right wrist disabilities before the Board adjudicates her claims.  See 38 C.F.R. § 3.159(c)(4).

In a February 2010 rating decision, the RO granted the Veteran a temporary evaluation of 100 percent based on surgical or other treatment necessitating convalescence from March 27, 2009, to May 31, 2009.  In March 2010 the Veteran submitted a document noting that she "does not agree with the temporary 100 percent rating stopping on June 1, 2009."  This written statement is clearly a timely notice of disagreement (NOD) with the February 2009 rating decision.  See 38 C.F.R. §§ 20.201, 20.302(a).  The RO has not issued a statement of the case (SOC) regarding this issue.  When an appellant files a timely NOD and no SOC is issued, the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, this matter will be remanded for the issuance of an SOC.  

Regarding her claim for a TDIU, because the Veteran's increased rating claims are being remanded, and because adjudication of these claims may impact adjudication of the Veteran's TDIU claim, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Additionally, a VA medical professional has not opined as to the impact of all of her service-connected disabilities on her employability.  See 38 C.F.R. § 3.159(c)(4).  Given the foregoing, the Veteran's TDIU claim also must again be remanded.

The appellant is hereby notified that it is her responsibility to report for the examination(s) and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination(s) without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran an SOC regarding her claim of entitlement to an extension of a temporary total disability rating for convalescence beyond June 1, 2009, following right wrist surgery in March 2009.  Along with the SOC, the RO must furnish to the Veteran a VA Form 9 (Appeal to Board of Veterans' Appeals) and afford her the applicable time period for perfecting an appeal to this issue.  If, and only if, the Veteran files a timely appeal, this issue should be returned to the Board.

2.  Schedule the Veteran for a VA medical examination to evaluate the current severity of her synovitis, right wrist strain, and loss of sensation and weakness, ulnar nerve, right hand.  All necessary testing should be conducted and the examiner is to comment on whether the Veteran right wrist manifests any degree of ankylosis, and if so, to describe the position of the ankylosis, and whether her ulnar nerve of the right hand disability manifests complete paralysis and/or the "griffin claw" deformity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214, and 38 C.F.R. § 4.124a, Diagnostic Code 8516.

The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for any proffered medical opinions must be provided.

3.  Schedule the Veteran for a VA examination to evaluate the impact of all of her service-connected disabilities on her employability.  The examiner should opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities alone, without consideration of her non-service-connected disabilities and age, render her unable to secure or follow a substantially gainful occupation, taking into account her education and employment background.  

The claim folder must be made available to the examiner for review in conjunction with the examination.  The examiner must provide a detailed rationale for all opinions.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claims should then be readjudicated.  If any of the claims remain denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


